DETAILED ACTION
 This action is in reply to papers filed 6/14/2021. Claims 1, 3-4 and 6-15 are pending with claims 1, 3-4 and 6 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190239494A1, Published 8/8/2019.

Maintained Rejection(s)
Applicant’s arguments regarding the 112 (a) scope of enablement rejection of claims 1 and 3-4 has been fully considered. However, the 112 (a) rejection is maintained. Applicant’s arguments will be addressed following maintained rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-4 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse comprising a knock-out mutation of the p53 gene in nerve stem cells of the subventricular zone (SVZ), a knock-out mutation of the Pten gene in nerve stem cells of the SVZ and a knock-out mutation of the epidermal growth factor receptor VIII (EGFRviii) gene in nerve stem cells of the SVZ, wherein a glioblastoma occurs in the dorsolateral-caudal cortex region and wherein said glioblastoma develops from nerve stem cells that are positive for Glial fibrillary acidic protein (GFAP) and wherein said GFAP positive nerve stem cells have normal cytoarchitecture, does not reasonably provide enablement for any other transgenic animal. The rejection is maintained for reasons advanced in the previous office actions and will not be reiterated herein.



Applicant’s arguments/ Response to Arguments
Applicant argues: Examiner cited An et al. clearly indicates that EGFR deletions in GBM includes EGFRvl (N-terminal deletion), vii (deletion of exons 14-15), viii (deletion of exons 2-7), vlV (deletion of exons 25-27), vV (deletion of exons 25-28). The art further notes that point mutations in the extracellular region of EGFR such as R108K, A289V/D/T, G598D and other extracellular domain mutations are identified in 24% GBM samples. These point mutations keep EGFR in an active conformation. For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in tile art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because in the previous office action, Examiner provided several references detailing the unpredictability inherent in transgenic animals and particularly, assuming phenotypic effects observed in one animal would also be observed in a different animal solely based on genomic modifications. To wit, replete throughout Applicant’s specification is a showing of a mouse model of a GBM tumor when EGFRviii was knocked out (see Example 5). Applicant does not teach a knockout of any other EGFR genes OR any mutation of the EGFRviii gene
Applicant’s arguments based off of the teachings of An et al., as described by the Examiner, is acknowledged. However, Applicant failed to copy the paragraph that immediately followed the paragraph Applicant copied from Examiner’s office action. Indeed, in the paragraph immediately following the one cited by Applicant, Examiner noted that in this regard, An makes clear than an EGFRviii mutation represent a structurally different mutation (deletion of exons 2-7) than an activating mutation in the EGFR kinase domain and other EGFR deletions and point mutations (e.g. EGFRvIV). Examiner further noted that An teaches activating mutations in the EGFR kinase domain are rare in GBM and what the teachings of An strongly suggest is that a mutation (deletion of exons 2-7) in EGFRviii is likely to produce a phenotypically result that is not replicated in any other EGFR mutants. Indeed, An et al. expands on this point by teaching EGFRvIII confers a growth advantage to GBM and that the pro-tumorigenic function of EGFRvIII results from its ability to promote tumor growth, survival, invasion, stemness, metabolism, and angiogenesis. Continuing, An notes that EGFRvIII signaling is different from EGFR signaling both quantitatively (difference in signal strength) and qualitatively (difference in signaling molecules) (see An at paragraph bridging pg. 5 and pg. 6). Here, An teaches that EGFRvIII is not only structurally different from EGFR but that the difference in structure manifests into a difference in function.
 Thus, based on the teachings of An et al., one of ordinary skill in the art would not expect that the substitution of a knock-out mutation of the EGFRviii gene would produce the same results as a mutation in the generic EGFR gene, as suggested by Applicant. An makes clear that the EGFRviii gene is structurally and functionally different from the EGFR gene.   
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 refer to the ‘transgenic non-human animal of claim 1’. In view of Applicant’s amendment which now limits the transgenic non-human animal in claim 1 to a mouse, dependent claims should be amended to recite a mouse and not a transgenic non-human animal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is drawn to the transgenic non-human animal of claim 2. 

    PNG
    media_image1.png
    151
    987
    media_image1.png
    Greyscale

At issue here is that claim 2 is cancelled. 

    PNG
    media_image2.png
    81
    882
    media_image2.png
    Greyscale

Accordingly, the metes and bounds of claim 6 are unclear insofar as the claim depends on a cancelled claim.
Appropriate correction is required. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632